Citation Nr: 0924610	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  00-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability, including as secondary to a service-connected 
left knee disability.  

2.  Entitlement to a disability rating in excess of 30 
percent for post-operative residuals of a left knee injury.  

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee, limitation of flexion, to 
include the propriety of a reduction to noncompensable, 
effective February 16, 2007.  

4.  Entitlement to an initial rating in excess of 10 percent 
for limitation of extension of the left knee, to include the 
propriety of a reduction to noncompensable, effective 
February 16, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran a disability 
rating in excess of 30 percent for his post-operative 
residuals of a left knee injury, and granted him a separate 
10 percent rating for arthritis of the left knee.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  

This appeal also arises from a December 2001 rating decision 
which denied the Veteran service connection for a low back 
disability, claimed as secondary to his service-connected 
left knee disability.  The Veteran also subsequently 
initiated and perfected an appeal of this rating 
determination.  Finally, this appeal also arises from a May 
2005 rating decision which awarded the Veteran a separate 
disability rating for limitation of extension of his left 
knee.  Because this award arose out of the Veteran's pending 
claim of an increased rating for his service-connected 
arthritis of the left knee, the Board has jurisdiction over 
this separate disability rating award as well.  

During the course of this appeal, the Veteran relocated, and 
his appeal was transferred to the VA RO in St. Petersburg, 
Florida.  In June 2007, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  

The Board notes the Veteran has also perfected an appeal of 
the RO's denial of service connection for a left hip 
disability, claimed as secondary to his service-connected 
left knee disability.  However, service connection for 
residuals of a left hip fracture was granted within an April 
2008 rating decision.  Because the Veteran was awarded 
service connection for this disability, it is no longer on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

A review of the record shows that there are outstanding 
raised claims for secondary service connection for a right 
hip disability and a total rating by reason of individual 
unemployability due to service-connected disabilities.  These 
matters are referred to the RO for appropriate action.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence has not been presented of onset of a 
low back disability during active military service or within 
a year thereafter, or due to service-connected disability in 
any way.

2.  Prior to his February 16, 2007 total knee replacement, 
the Veteran's instability of the left knee resulted in severe 
impairment; thereafter, his residuals of a total knee 
replacement included knee joint pain and stiffness requiring 
the use of assistive devices, representing more than moderate 
impairment, but without instability, dislocation, or 
subluxation.  

3.  The Veteran's left knee joint flexion has resulted in 
flexion limited to no worse than 78 degrees.  

4.  The Veteran's left knee joint extension is limited to no 
worse than 10 degrees.  

5.  The RO failed to afford the Veteran proper notice and 
opportunity to present evidence in reducing to noncompensable 
his separate rating for arthritis of the left knee.  

6.  The RO failed to afford the Veteran proper notice and 
opportunity to present evidence in reducing to noncompensable 
his separate rating for limitation of extension of the left 
knee.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back 
disability has not been established.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

2.  The criteria for the award of a disability rating in 
excess of 30 percent for post-operative residuals of a left 
knee injury, before and after the total knee replacement, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5256-63 (2008).  

3.  The criteria for the award of an initial disability 
rating in excess of 10 percent for arthritis of the left knee 
joint, limitation of flexion, before and after the total knee 
replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2008).  

4.  The criteria for the award of an initial disability 
rating in excess of 10 percent for limitation of extension of 
the left knee joint, before and after the total knee 
replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2008).  

5.  The April 2, 2008 rating decision which reduced to 
noncompensable the Veteran's separate disability rating of 10 
percent for arthritis of the left knee, limitation of 
flexion, is void ab initio, and this rating is restored.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 
(2008).  

6.  The April 2, 2008 rating decision which reduced to 
noncompensable the Veteran's separate disability rating of 10 
percent for limitation of extension of the left knee is void 
ab initio, and this rating is restored.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In May 2003, November 2003, May 2007, and October 2007 
letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal.  Additionally, the May 2007 letter provided him with 
the criteria for the assignment of an effective date and 
initial rating, should his service connection claim be 
granted.  Id.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the August 1999 and December 
2001 adverse determinations on appeal.  Indeed, Dingess 
notice was not accomplished until May 2007.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In the present case, the Veteran ultimately 
received fully compliant notice in October 2007, and the 
claims were later readjudicated on several occasions, most 
recently in May 2009.  Thus, any timing deficiency was 
properly cured.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

It is acknowledged that the initial notice letter sent to the 
Veteran in May 2003 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's employment and daily life, nor did it provide the 
rating criteria applicable to this case.  Therefore, to this 
extent, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be satisfied 
solely by various post-decisional communications.  See 
Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett, 20 Vet. App. 
at 376 (2006) (issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC), is sufficient to cure a timing defect).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett, supra, 20 Vet. App. at 376.  

In this case, a letter was sent to the Veteran in October 
2007 advising him that the Board would consider evidence 
showing how his disabilities affect his employment and daily 
life.  The claim was subsequently re-adjudicated within the 
May 2009 supplemental statement of the case.  In addition, 
the April 2008 supplemental statement of the case provided 
him with the appropriate diagnostic criteria for the 
evaluation of his service-connected disabilities.  Thus, the 
Board finds that the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess and Vasquez-Flores, have been satisfied.

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in March 
2008.  In June 2007, the Veteran was afforded the opportunity 
to testify before the undersigned Veterans Law Judge, seated 
at the RO.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

II. Service connection - Low back

The Veteran seeks service connection for a low back 
disability, including as secondary to his left knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Finally, service connection may be awarded for any disability 
which is due to or the result of, or is otherwise aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2008).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

As an initial matter, the Board does not find the onset of a 
low back disability during military service or within a year 
thereafter.  The Veteran's service treatment records are 
negative for any diagnosis of or treatment for a low back 
disability.  A January 1948 VA general medical examination 
was negative for a low back disability.  The first indication 
of a low back disability dates to October 1971, when the 
Veteran was seen for a lumbosacral strain with possible 
lumbar disc syndrome.  As the evidence does not suggest and 
no competent expert has stated that the Veteran's low back 
disability began during military service, or manifested to a 
compensable degree within a year thereafter, service 
connection for a low back disability is not warranted on a 
direct basis.  

Regarding the Veteran's service connection claim on a 
secondary basis, the Board concedes a current low back 
disability has been established within the record.  An August 
2004 VA X-ray of the Veteran's lumbosacral spine confirmed 
degenerative disc disease at all levels, most marked at L4-5 
and L5-S1.  Likewise, a March 2008 VA examination, as well as 
other clinical records, confirms degenerative disc disease of 
the lumbosacral spine.  The question before the Board thus 
becomes whether degenerative disc disease of the lumbosacral 
spine is due to or the result of, or is otherwise aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310 
(2006).  

Regarding the question of causation, this has been addressed 
within the record.  In a November 2001 statement, a VA 
physician stated the Veteran's low back disability was 
unrelated to his service-connected left knee disability.  
However, the examiner did not indicate he had personally 
examined the Veteran, and did not state the rationale for 
this opinion.  In March 2008, the Veteran's claim was 
referred for additional medical examination pursuant to an 
August 2007 Board remand order.  The Veteran was personally 
examined by a VA physician, and his claims file was reviewed 
in conjunction with the examination.  After examining the 
Veteran and reviewing the record, the examiner concluded the 
Veteran's degenerative disc disease was "less likely than 
not" caused by or a result of his service-connected left 
knee disability.  Rather, the Veteran's degenerative disc 
disease of the lumbosacral spine was "due to years of wear 
and tear", without evidence that it was related to either 
the service-connected left knee disability, or a 1999 fall in 
which the Veteran injured his left hip after his left knee 
gave out.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability, to include as 
secondary to a left knee disability.  As noted above, the 
evidence does not suggest and the Veteran does not claim 
service connection for a low back disability is warranted on 
a direct basis.  Regarding the question of service connection 
on a secondary basis, the evidence of record suggests against 
a nexus between the Veteran's confirmed degenerative disc 
disease of the lumbosacral spine and his service-connected 
left knee disability.  Admittedly, the November 2001 
statement from a VA physician is of limited probative value, 
where the author did not give a more detailed rationale, nor 
state the basis for his opinion.  However, on examination of 
the Veteran and review of the claims file in March 2008, a 
second VA physician stated the Veteran's degenerative disc 
disease of the lumbosacral spine was unrelated to his 
service-connected left knee disability.  Because the VA 
examiner reviewed the claims file (in which the examiner was 
fully aware of the nature, extent and impact of service-
connected disabilities), examined the Veteran, and provided a 
rationale in support of the conclusions, the Board finds this 
opinion both competent and probative with respect to the 
relationship between the Veteran's low back disability and 
his service or service-connected left knee disability.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)(the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Thus, the 2001 and 2008 medical 
opinions, which are otherwise uncontroverted in the claims 
file, do not suggest a relationship between current low back 
disorder to service-connected disabilities in any way.   

The Veteran himself has alleged that his degenerative disc 
disease of the low back began as a result of a service-
connected disability, or is otherwise related thereto.  
However, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
arthritis or degenerative disc disease is a complex disorder 
which requires specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

The Veteran's representative has also argued that because the 
August 2007 Board remand order mandated examination by "an 
appropriate specialist", an examination by a primary care 
physician is inadequate, and another remand is required in 
order to obtain full compliance with the Board's prior order.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the 
Board does not contest the representative's charge that the 
examining physician who evaluated the Veteran in March 2008 
was merely a primary care physician, and not an orthopedic 
specialist, the Board nevertheless concludes the examiner's 
expertise as a physician qualified him both to meet the 
requirements of the Board's August 2007 remand order, as well 
as those of 38 U.S.C.A. § 5103A(d).  The Court noted in Cox 
v. Nicholson [20 Vet. App. 563 (2007)] that VA's duty to 
assist was met when an examiner was sufficiently qualified 
"to provide 'competent medical evidence' under [38 C.F.R.] 
§ 3.159(a)(1)."  Cox v. Nicholson, 20 Vet. App. 563, 569 
(2008)(citing 38 C.F.R. § 3.159(a)(1)).  Dependent on the 
facts of the case and the degree of expertise required to 
render medical evidence competently, the examiner need not 
even be a physician in all cases; nurse-practitioners and 
other health professionals with "advanced education and 
clinical training" may be suffice to meet the all legal 
requirements in a given case.  Id.  In the present case, the 
Board finds the primary care physician who examined the 
Veteran in March 2008 to be sufficiently competent to render 
the medical opinion requested within the August 2007 remand 
order.  A primary care physician has the necessary education 
and training to render expert medical opinions on orthopedic 
issues, and in the absence of any evidence to the contrary 
offered by the representative, the Board concludes a remand 
for a new examination to comply with the Stegall holding is 
not warranted.  

In conclusion, service connection for a low back disability, 
diagnosed as degenerative disc disease of the lumbosacral 
spine, must be denied, as such a disability was not incurred 
during active military service, or within a year thereafter, 
and competent evidence has not been presented establishing 
that such a disability is secondary to his service-connected 
left knee disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Increased rating - Left knee injury

The Veteran seeks an increased rating for his post-operative 
residuals of a left knee injury.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the 
U.S. Court of Appeals for Veterans Claims held that staged 
ratings are also appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibited symptoms that 
would warrant different ratings.  As such, the Board will 
consider whether staged ratings are appropriate to the 
pending appeal.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board observes that during the course of this appeal, the 
Diagnostic Code under which the Veteran's left knee 
disability has been rated was changed.  At the time of the 
August 1999 rating decision on appeal, he had a disability 
rating of 30 percent under Diagnostic Code 5257, for other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  Under this Code, a 30 percent rating is 
warranted for severe impairment, and this award represents 
the maximum schedular rating available under this Diagnostic 
Code.  

After the Veteran's total knee replacement operation, his 
disability has been rated under Diagnostic Code 5055, for 
prothesis of the knee.  Under this Code, for one year 
following the implantation of a knee prosthesis, a 100 
percent disability rating is assigned.  Thereafter, the 
minimum disability rating which may be assigned, post-knee 
replacement is 30 percent.  A 60 percent disability rating is 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, adjudicators are instructed to rate by analogy to 
Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of 
leg extension), or 5262 (impairment of the tibia and fibula).  

Diagnostic Code 5262 assigns a 10 percent rating for malunion 
of the tibia and fibula with a slight knee or ankle 
disability.  A 20 percent rating is assigned for malunion of 
the tibia and fibula with a moderate knee or ankle 
disability.  A 30 percent rating is assigned for malunion of 
the tibia and fibula with a marked knee or ankle disability.  
A 40 percent rating is assigned for nonunion of the tibia and 
fibula with loose motion, requiring a brace.

The Board is also cognizant of VA General Counsel Opinion 
(VAOPGCPREC) 23-97, which holds that in certain cases where 
the Veteran has both limitation of motion and instability of 
the affected knee joint, a separate compensable rating may be 
assigned without violating 38 C.F.R. § 4.14, the regulation 
against pyramiding.  The Board next notes that on September 
17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, 
which held that a Veteran can receive separate ratings under 
Diagnostic Code 5260 (limitation of flexion), and Diagnostic 
Code 5261 (limitation of extension) for disability of the 
same joint.  These opinions will be considered in the present 
case, as applicable.  

Within the August 1999 rating decision, the RO awarded the 
Veteran a separate rating of 10 percent for his arthritis of 
the left knee.  This separate rating was made under 
Diagnostic Code 5010, for traumatic arthritis, which in turn 
makes reference to Diagnostic Code 5003, for degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2008).  

Review of the record also indicates the Veteran has been 
awarded a separate compensable rating for limitation of 
extension, effective from April 13, 2004, to February 16, 
2007.  See VAOPGCPREC 9-2004 (September 17, 2004).  Regarding 
the reduction to noncompensable of the Veteran's separate 
disability ratings for limitation of flexion and extension, 
both eliminated within an April 2, 2008 rating decision and 
effective February 16, 2007, the date of his total knee 
replacement, the Board finds this action amounts to a rating 
reduction, for which various procedural safeguards apply.  
Over the lifetime of a disability, reevaluation of the 
disability may be required, to include recharacterization of 
the disability under different diagnostic criteria, and 
possible reduction of the rating percentage assigned.  
However, where such an action results in the reduction or 
discontinuance of compensation payments, statutory and 
regulatory requirements must be met prior to any final action 
by VA.  See 38 C.F.R. §§ 3.105, 3.344 (2008).  When VA makes 
a rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).  

In the present case, the RO's reduction of the Veteran's 
separate 10 percent ratings for his knee disability resulted 
in an actual reduction in his combined rating, which was 50 
percent prior to his February 16, 2007 total knee 
replacement, and 40 percent thereafter, taking into account 
both his temporary total rating for convalescence from 
February 16, 2007, to March 31, 2008, and his separate 
service-connected rating of 10 percent for residuals of a 
left hip fracture, which has been in effect since August 24, 
1999, and has remained unchanged.  As the Veteran's combined 
rating was reduced due to this action, so were his 
compensation payments; thus, 38 C.F.R. § 3.105(e) applied.  
This section requires that a rating proposing the rating 
reduction or discontinuance be prepared setting forth all 
material facts and reasons.  The beneficiary must be notified 
of the contemplated action and furnished detailed reasons 
therefor.  The beneficiary must also be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level, and must 
be given the opportunity to request within 30 days of the 
notice a predetermination hearing.  In the present case, the 
RO failed to afford the Veteran both notice and the 
opportunity to request a hearing and/or present additional 
evidence on his own behalf.  As the Board finds the 
procedural safeguards for rating reductions and terminations 
were not followed, the reduction to noncompensable of the 
Veteran's separate 10 percent ratings under Diagnostic Codes 
5260 and 5261 must be found void ab initio, and these ratings 
must be restored.  While the RO is not barred from any future 


reevaluation of the Veteran's service-connected left knee 
disability, to include a possible reduction should the 
evidence so warrant, it must nevertheless follow the legal 
requirements for such an action.  

Finally, the Board notes that the Veteran underwent total 
knee replacement surgery of the left knee in February 2007, 
and thereafter required a period of convalescence.  However, 
because he has already been awarded a temporary total rating 
of 100 percent effective from February 16, 2007, to April 1, 
2008, for convalescence purposes, and he did not object to 
the effective dates of this award, further entitlement to a 
temporary total rating is not currently before Board.  

A VA orthopedic examination was afforded the Veteran in June 
1999.  He was noted to have incurred a left knee injury 
during military service in Europe during World War II when he 
dove out of a jeep which had come under enemy attack.  He 
stated that since service, he had had several surgeries of 
the left knee, with the most recent approximately 5 years 
prior.  He continued to experience pain and stiffness of the 
left knee joint, worse with use.  The left knee joint also 
gave way on occasion.  On physical examination, the Veteran 
walked using crutches, and exhibited flexion to 105 degrees 
and extension to 10 degrees.  A valgus deformity to 15 
degrees was present on the left lower extremity.  Muscle 
atrophy was also present on the left.  Pronounced crepitus 
was observed.  X-rays of the left knee confirmed severe 
osteoarthritic changes.  The final impression was of post-
traumatic arthropathy of the left knee, status post 
patellectomy, status post proximal tibial fracture, with 
advanced degenerative joint disease.  

The Veteran was next examined by VA in March 2001.  He again 
reported severe left knee pain, described as 9/10, for which 
he took medication.  Swelling, crepitus, stiffness, and 
weakness were also reported by the Veteran.  He used a cane 
to aid ambulation, and wore a brace over his left knee.  
Range of motion testing indicated flexion to 78 degrees and 
extension to 5 degrees.  A valgus deformity was again present 
on the left knee, as well as joint line tenderness and 
crepitus.  Drawer's and Lachman's tests were negative.  X-
rays of the left knee confirmed significant osteoarthritis.   

Another VA orthopedic examination was afforded the Veteran in 
July 2003.  His complaints of the left knee were similar to 
those already noted.  He was noted to have been employed as a 
tool and die maker until 1999, when various problems caused 
him to discontinue work.  On physical examination of the left 
knee, a well-healed and non-tender six inch surgical scar was 
present over the left knee.  A valgus deformity of 20 degrees 
was noted.  Range of motion testing indicated flexion to 90 
degrees and extension to 0 degrees.  Drawer's and Lachman's 
tests were negative.  His knee joint was characterized as 
stable.  Regarding the Veteran's functional impairment, the 
examiner stated the Veteran's activities of daily living were 
"significantly compromised" due to his knee and hip 
problems, which limited mobility.  

On VA examination in April 2004, the Veteran again reported 
pain and weakness of the left knee joint.  The Veteran's 
claims file was not available for review by the examiner.  
The Veteran walked with an antalgic gait.  A well-healed six 
inch surgical scar over the left knee was observed, and a 
valgus deformity of 20 degrees was present.  Range of motion 
testing reflected passive extension to 0 degrees, with no 
additional impairment resulting from repetitive motion.  
After examining the Veteran, the examiner stated the Veteran 
was unemployable secondary to advanced degenerative joint 
disease of the left knee.  

Most recently, the Veteran has been afforded VA examination 
in March 2008.  He was noted to have undergone a total knee 
replacement in February 2007, with a normal recovery.  On 
that occasion, he again reported chronic and severe left knee 
pain, worse with use.  He used a knee brace and a walker.  
Functional limits were present for both standing and walking.  
On physical examination, the Veteran had a non-tender 
surgical scar over the left knee which measured .2 by 14 
centimeters.  Flexion was to 106 degrees, with pain after 100 
degrees, and extension was to 0 degrees.  No additional 
limitation of motion was present on repetitive motion.  The 
Veteran was without instability, giving way, dislocation, or 
subluxation.  No ankylosis of the left knee joint was 
observed.  X-rays of the left knee confirmed a prosthesis of 
the left knee, in good position and with normal articulation.  
Based on his examination of the Veteran and review of the 
claims folder, the examiner found mild to moderate impairment 
in most activities, except for exercise, which was severely 
impaired, and sports, which were prohibited.  

The Veteran has also been afforded VA clinical examination 
and outpatient treatment during the pendency of this 
examination.  A June 1999 VA clinical notation described the 
Veteran's degenerative joint disease of the left knee as 
severe.  In January 2002, the Veteran's left knee was noted 
to display marked crepitus and valgus deformity.  He used a 
crutch to aid ambulation.  That same year, he was afforded a 
brace for his left knee, and underwent a course of physical 
therapy.  Muscle atrophy of the left leg was noted on 
clinical examination in January 2003, with muscle strength of 
4/5 on the left as compared to 5/5 on the right.  Range of 
motion testing indicated flexion to 85 degrees and extension 
to 15 degrees.  A May 2005 clinical notation reflected a 
significant valgus deformity of approximately 15 degrees, 
with flexion limited to 40 degrees.  Extension was full, 
without instability.  He was noted to use a cane for support, 
and also wore a knee brace.  

At his August 2007 personal hearing, the Veteran stated his 
left knee injury caused him considerable pain, especially 
with use, limiting his ability to work and perform other 
daily activities.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against the 
award of an increased rating for the Veteran's post-operative 
residuals of a left knee injury.  As noted above, for the 
period prior to his total knee replacement, the Veteran had 
already been afforded the maximum schedular rating under 
Diagnostic Code 5257 for his left knee disability.  
Evaluation of this disability under other diagnostic criteria 
for knee disabilities also would not result in an increased 
rating, as the Veteran has not displayed ankylosis of the 
knee joint, non-union of the tibia and fibula, or impairment 
of the semilunar cartilage, as might warrant a disability 
rating in excess of 30 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-59, 5262 (2008).   When rating by 
analogy as provided by  Code 5055 under Code 5262, the Board 
does acknowledge that the current impairment of the Veteran's 
left knee is more than moderate, though not severe in nature.  
For example, the 2008 VA examination shows that the Veteran 
continues to report pain and associated outpatient treatment 
reports since the knee replacement show chronic stiffness and 
the Veteran's use of assistive devices.  As such, the Board 
analogizes that the knee disability is marked under Code 5262 
so as to warrant a 30 percent rating.      

The record does not support a disability rating in excess of 
the 30 percent assigned under Diagnostic Code 5055 subsequent 
to his February 2007 total knee replacement.  The record does 
not indicate the sort of severe painful motion or weakness 
which warrants a 60 percent rating.  According to the post-
surgical March 2008 VA examination report, the Veteran had 
both extension to 0 degrees and flexion to 100 degrees before 
the onset of pain.  Likewise, his left knee was without 
instability, giving way, dislocation, or subluxation.  X-rays 
showed the left knee prosthesis to be in good position, with 
normal articulation.  Only mild to moderate impairment was 
noted with most activities.  Overall, the preponderance of 
the evidence is against a disability rating in excess of 30 
percent under Diagnostic Code 5055.  

As noted in the introduction, the Veteran was awarded a 
separate compensable rating of 10 percent, effective April 5, 
1999, for arthritis of the left knee, limitation of flexion, 
and a separate compensable rating of 10 percent, effective 
April 13, 2004, for limitation of extension.  While these 
ratings were reduced to noncompensable by the RO effective 
February 16, 2007, they were restored by the Board within 
this decision.  However, disability ratings in excess of 10 
percent are not warranted for these disabilities, as the 
evidence of record does not demonstrate that the Veteran has 
limitation of either extension or flexion which would support 
disability ratings in excess of 10 percent for either.  The 
Board concedes that extension limited to 15 degrees and 
flexion limited to 40 degrees were noted within a January 
2003 clinical notation; however, Board does not find similar 
findings at any other point within the record, suggesting 
this finding is a singular result which does not support 
increased ratings.  At most times during the pendency of this 
appeal, extension has been no worse than 10 degrees, and was 
at 0 degrees on the most recent VA examination of record.  
Likewise, flexion has been no worse than 78 degrees, and was 
106 degrees on the most recent VA examination.  Neither 
finding supports a disability rating in excess of 10 percent.  
Additionally, no examiner has suggested such factors as 
weakness, pain, pain with use, fatiguability, or instability 
result in such additional limitation of motion that an 
increased rating is warranted.  See DeLuca, supra.  Finally, 
as the Veteran has not displayed impairment due to his left 
knee disability greater than that reflected within his 
current ratings, staged ratings in excess of those already 
awarded are not warranted.  See Hart, supra.  

In reviewing the Veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2008).  In the present case, the 
Veteran has not been awarded separate ratings for his 
surgical scars of the left knee.  According to the various 
examination reports, the Veteran's scars have been well-
healed and nontender on examination.  Based on these 
findings, a separate 10 percent rating is not warranted under 
the criteria for skin disabilities (scarring).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
left knee disability results in an inability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the April 2004 VA examination report 
indicated, without rationale, that the Veteran was 
unemployable secondary to his service-connected left knee 
disability, and as noted previously, the issue of a total 
disability rating by reason of individual unemployability due 
to service-connected disabilities has been referred to the 
RO.  According to the detailed March 2008 examination report, 
status post-total knee replacement, the Veteran had only mild 
to moderate impairment in most activities utilizing the knee.  
In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of the service-connected left knee 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the Board finds that restoration of the 
Veteran's separate disability ratings of 10 percent for 
arthritis and limitation of extension of the left knee are 
warranted.  However, disability ratings in excess of those 
already awarded for these disabilities, as well as the 
Veteran's residuals of a total knee replacement, are not 
warranted.  As a preponderance of the evidence is against the 
award of increased ratings, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disability, 
including as secondary to a service-connected disability, is 
denied.  

Entitlement to a disability rating in excess of 30 percent 
for residuals of a total knee replacement is denied.  

Entitlement to restoration of a separate 10 percent 
disability rating and no higher for limitation of flexion of 
the left knee is granted, subject to the regulations 
governing the payment of monetary benefits.  

Entitlement to restoration of a separate 10 percent 
disability rating and no higher for limitation of extension 
of the left knee is granted, subject to the regulations 
governing the payment of monetary benefits.  
.  




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


